Citation Nr: 0405504	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture invoked against the appellant under 
title 38, United States Code, of all accrued or future 
gratuitous benefits under laws administered by the Department 
of Veterans Affairs (VA), was proper.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had service with the United States Armed forces 
in the Far East (USAFFE) during World War II.  He was a 
Prisoner of War from May 1942 to January 1943, and served 
with the Japanese sponsored and controlled Bureau of the 
Constabulary from April 1, 1943 to September 9, 1944. 


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 decision by the Director of the 
Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA, as provided by title 38, United States Code, section 
6104(a).  The appellant properly perfected an appeal of the 
forfeiture decision.


FINDINGS OF FACT

1.  A January 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that the appellant was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from April 1, 1943, to September 9, 1944; 
in June 1969, a United States service department verified 
this period of service with the BC; and the veteran admits 
that he served with the BC. 

2.  As a member of the BC, the appellant rendered assistance 
to an enemy of the United States, during his assignment with 
the BC as a patrolman, performing duties such as summons 
service, station guard, jail guard, messenger, and office 
worker. 


CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by VA.  38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board notes at the outset that there has been a 
significant change in the law that altered the VA's duties to 
notify and assist claimants.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West )) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant in letters 
dated in August 2001 and February 2002 of the charges against 
him and informed him of the types of evidence necessary to 
refute the charges.  In a March 2001 letter, the appellant 
was requested by the RO to provide answers to many specific 
questions about his service for the BC, "as well as any 
other information you may wish to offer in explanation of 
your activities."  He was given further opportunity to 
provide evidence and testimony at a May 2001 deposition.  The 
appellant was advised of the proposed forfeiture in August 
2001, and of an administrative decision in February 2002 to 
refer the issue of forfeiture to the Director, C&P, whose 
office issued the decision now on appeal in January 2003.  On 
each of these occasions, he was apprised of the evidence and 
the laws applicable to forfeitures.  Furthermore, all of the 
required notice was conducted prior to the now-appealed 
January 2003 VA decision on the issue of whether his service 
with the BC warranted forfeiture of VA benefits.  He was made 
aware that VA was conducting a thorough investigation and 
desired all relevant evidence in his possession or within his 
knowledge regarding his service with the BC.  In a May 2003 
Statement of the Case he was again apprised of the laws and 
regulations and all evidence relevant to his claim and the 
reasons and bases for denial of his claim.  The appellant was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  He was requested to present any 
evidence within his possession or knowledge on the matter, 
prior to any binding adjudication on the determinative issue 
of forfeiture.  The United States Court of Appeals for 
Veterans Claims (Court) recently held that notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  He was 
advised that VA had sought and would continue to seek any 
necessary information from United States service department, 
form him, and from those to whom he was known.  He was made 
aware that he also should submit any relevant documentation 
he could obtain or in his possession, and any argument in 
support of his claim, as was demonstrated by the additional 
evidence he submitted from the Republic of the Philippines, 
and his extensive argument on each aspect of the legal 
criteria for forfeiture as applied to the facts of this case.  
He was provided specific notice as to the charges against him 
for the specific purpose of eliciting any evidence, 
information or argument available to rebut the charges.  All 
identified relevant evidence has been received.  With regard 
to the determinative issue of forfeiture in this case, every 
aspect of proper development was completed in full, and in 
the legally proper sequence (prior to the binding 
adjudication of the issue of forfeiture), as required by the 
VCAA and as set forth in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  Therefore, VA properly and 
timely accomplished the duties to notify and assist in this 
case.  

While VA did not refer to the explicit provisions of the VCAA 
when it adjudicated the matter of whether the appellant had 
rendered assistance to an enemy of the Untied States or its 
allies, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled, as 
described above.  The Board also observes that the appellant 
does not indicate that pertinent evidence regarding this 
matter exists, or was brought to the attention of the RO or 
the Board, that is not associated with the claims file.  The 
appellant has submitted extensive argument as to how the 
facts of this case should be interpreted under the applicable 
legal standards; however, the relevant evidence to be 
considered in this case is now of record and is not a matter 
in dispute.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

A January 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that the appellant was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from April 1, 1943, to September 9, 1944.

In May 1969, VA received classified information from the 
Manila Loyalty Development Unit indicating that during his 
World War II service he had collaborated with the Japanese 
forces and was a member of the BC.  

In June 1969, a United States service department verified the 
appellant's period of service with the BC from April 1943 to 
September 1944. 

Later in June 1969, the appellant was denied claims for 
service connection on the basis that the claimed disabilities 
did not arise during service.

A June 1998 letter from the Philippine Army Branch of the 
United States Department of the Army to the appellant states 
that its records show that the appellant served as a member 
of the Philippine Commonwealth Army including recognized 
guerillas, in the service of the Armed Forces of the United 
States, from December 13, 1941, to April 19, 1946, the date 
of his Honorable Discharge.  He was informed that this was 
not considered as active service in the United States Army.  
(The Board notes parenthetically that what is considered 
active duty for United States Army purposes and what is 
considered active duty for VA purposes apparently may vary 
with respect to Philippine service.)

In December 1999, the RO received from the appellant claims 
for service connection for disabilities claimed to have been 
incurred during his time as a Prisoner of War during World 
War II.  In July 1999, after a VA medical examination, the RO 
drafted a rating decision granting service connection for 
ischemic heart disease and assigning a 100 percent rating.  
However, this rating decision has not been promulgated due to 
findings (described below) that the appellant aided an enemy 
of the United States.

In April 2001, VA received the appellant's reply to VA's 
request that he give a detailed account of his activities 
during his time as a member of the Japanese BC, to include 
the nature of duties performed, positions held, salaries, 
promotions, and names of his supervisors.  He indicated that 
the Japanese took a survey of the civilian population and 
recruited him because he had a high school education.  The 
individuals recruited were sent to the Police Training Course 
and later were inducted as members of the BC.  The appellant 
described his unit's police duties as including assignment to 
maintain order in the community, to protect life and 
property, and to investigate any criminal activity.  He wrote 
that his duties included duties serving summons and 
subpoenas, and working as a jail guard, office worker and 
messenger.  He noted that he was a private, never promoted in 
rank or salary.  

In May 2001, the appellant was the subject of a VA deposition 
and field examination.  He was interviewed at his residence.  
He admitted that after his release from a Japanese 
concentration camp, he attended the police training course 
under the BC.  He said that he was a patrolman with a monthly 
salary of 40 pesos, and was assigned as a subpoena and 
summons server, station guard, messenger and office worker.  
He stated that he was issued as .38 caliber pistol, although 
he was not included in the group of armed BC patrolmen who 
were assigned to patrol duties to maintain peace and order.  
He asserted that he was never promoted, allowed to take a 
vacation or go out on pass.  He said he did not know the 
whereabouts of the fellow servicemen reflected in the World 
War II documentation shown to him and in possession of VA.  
He stated that following his escape from the BC, he was 
investigated by the Criminal Investigation Services of the 
United Stated Army, was cleared of charges, and was given an 
honorable discharge. 

In August 2001, the appellant was informed of a proposed 
administrative decision that he be charged with forfeiture 
pursuant to 38 U.S.C.A. § 6104(a), for aiding the enemy.

In September 2001, the RO received a letter from the 
appellant, accompanied by copies of records of a December 
1945 proceedings of a Republic of the Philippines Loyalty 
Status Board finding him to have been loyal and recommending 
that he be retained in the service. 
 
In October 2001, the RO received a letter from an individual 
identifying himself as the appellant's attorney, reiterating 
that the appellant was cleared by the Loyalty Board, and that 
during his service with the BC the appellant performed guard 
duties and manual labor.  The attorney asserted that the 
appellant never maltreated, abused, prejudiced or arrested 
civilian Filipinos or member of the guerilla units.  The 
attorney further asserted that the appellant never divulged 
to the Japanese secrets or positions of the resistance 
forces.

In February 2002, the appellant was informed of an RO 
administrative decision, finding the evidence sufficient to 
warrant submission to the Director, Compensation and Pensions 
Service, for consideration of forfeiture for aiding the 
enemy.

In January 2003, the VA Compensation and Pension service 
issued a decision finding that in light of the evidence 
presented in this case, that the appellant's sustained 
membership and service in the Japanese sponsored and 
controlled BC, a component of the Imperial Japanese Military 
Forces, during the enemy occupation of the Philippines, was 
of assistance to the Imperial Japanese Government, in 
violation of Section 6104(a), title 38, United States Code. 

In March 2003 and July 2003, the RO received from the 
appellant correspondence in which he presented detailed 
argument that he did not commit treason, mutiny, sabotage, or 
render assistance to an enemy of the United States or its 
allies.  With respect to whether he aided the enemy, he 
argued that although he could not deny that he took 
allegiance for being a member of the pro-Japanese activities, 
his duties with the BC were not really assisting an enemy of 
the United States or its allies, but merely constituted 
cooperation with the duly constituted authority of the 
conquering Japanese government.  He argued that rendering 
cooperation and assistance were two different things, and 
that VA should take into account the circumstances and 
conditions of a simple foot soldier who knew only how to obey 
orders from his superior officers and had no command 
responsibility for organizing the BC.


Law and Regulations

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002).  In the 
case of any forfeiture under this section there shall be no 
authority after September 1, 1959, to make an award to any 
person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2003).  The result of such an act is 
that the claimant shall forfeit all accrued or future 
gratuitous benefits under laws administered by VA.  38 C.F.R. 
§ 3.902(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  An appellant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Based upon the above evidence, the Board finds that the 
appellant did assist an enemy of the United States, the 
Japanese-controlled BC.

The Board has considered the appellant's and other lay 
statements submitted on his behalf to the effect that the 
appellant did not assist the enemy in his employment with the 
BC.  He has been found to have been a loyal citizen and 
soldier by the Republic of the Philippines.  His service in 
support of the United States Government, his experience as a 
POW of the Japanese, and the findings of the government of 
the Republic of the Philippines that he has been loyal are 
all matters of fact established by the record.  

However, in the Board's view, to find that the appellant did 
not render assistance to an enemy of the United States would 
be to deny a fact that is patently obvious from the record.  
The appellant admits he willingly carried out the duties 
requested of him by the Japanese government, as a consequence 
of what he opines to have been appropriate recognition of the 
conquering and ruling Japanese government in power at the 
time.  He wore a uniform, carried a gun, and performed guard 
and other duties requested by the Japanese, in assistance of 
the Japanese occupation of the Philippines.  Performance of 
these duties, by their very nature, necessarily had the 
objective and effect of rendering assistance to the enemy of 
the United States in sustaining control and power over the 
territory of the Republic of the Philippines during a 
conflict with the United States.  For these reasons, in the 
Board's view, he did render assistance to the Japanese BC, 
under any plausible meaning of the word "assistance."

The Board acknowledges that the appellant was, in his own 
words, a "simple foot soldier" who only obeyed orders from 
his superior officers and had no command responsibility.  No 
doubt in light of the enormously difficult times and 
circumstances during which he served the Japanese, and his 
apparently limited role, the Republic of the Philippines in 
December 1945 judged him loyal, a determination which by its 
very nature is complex and highly subjective.  The 
determinative standard the under which the Board is bound in 
this case, however, is different -- whether the appellant 
rendered assistance to an enemy of the United States 
Government.  In sum, for the reasons stated above, it is 
clear that the appellant rendered assistance to an enemy of 
the United States government.  This fact alone mandates the 
forfeiture of all VA rights and benefits.  See 38 U.S.C.A. § 
6104(a) (West 2002); 38 C.F.R. § 3.902.

The Board acknowledges the appellant's contentions that the 
VA regulations and laws of the Unites States under which this 
case is adjudicated are unconstitutional and unfair.  The 
appellant is advised that the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002).  As a result, the Board has 
no legal authority to adjudicate the fairness or 
constitutionality of the laws and regulations applicable in 
this case.

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under title 38, 
United Sates Code, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).






ORDER

The forfeiture under title 38, United States Code, invoked 
against the appellant, of all accrued or future gratuitous 
benefits under laws administered by VA, is affirmed and 
continued.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



